PER CURIAM.
Appellant, an inmate of the state correctional system, seeks review of an order dismissing a pleading titled a petition for writ of habeas corpus for failure to pay the filing fee. The trial court found that the petition did not allege entitlement to immediate release from incarceration and, accordingly, treated it as seeking mandamus rather than habeas corpus. While the petition is far from a model of clarity, it appears to us that appellant has alleged that he is entitled to immediate release because, according to him, had his period of control release supervision been properly calculated, it would have terminated before issuance of the control release supervision retake order and arrest warrant. Accordingly, we conclude that the petition should be treated as one seeking habeas corpus. Because petitions seeking habeas corpus are constitutionally exempt from all court costs and filing fees pursuant to article I, section 13, of the Florida Constitution, we reverse and remand with directions that the trial court reinstate appellant’s petition.
*941REVERSED and REMANDED, with directions.
BARFIELD, WEBSTER and BENTON, JJ., concur.